DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski (US 2011/0084112).

Regarding claim 1, Kostrzewski discloses a tool assembly (Fig. 1), comprising: 
an anvil assembly (Fig. 1, item 1010) having a tissue contacting surface (Fig. 1, item 1100); 
a cartridge assembly (Fig. 1, 1012, 1200) having a tissue contacting surface (Fig. 3, item 1210), the anvil assembly or cartridge assembly being pivotable to move to a clamped position (Para. 0027), the cartridge assembly having a channel (Fig. 3, item 1209) and a staple cartridge (Fig. 3, item 1200), (Fig. 6, retention slots are located between the staple cartridge 1200 and channel 1209); 
compression strips (Fig. 6, item 1224) disposed in the retention slots (Fig. 6), the compression strips being disposed between the channel and the staple cartridge (Fig. 6, item 1224) and being compressible to allow the staple cartridge to move and change the distance between the staple cartridge and the anvil assembly (Para. 0039-0041).
Kostrzewski does not expressly disclose the retention slots and the compression strips have interlocking configurations to fasten the compression strips within the retention slots.  However, Figures 3A and 6 of Kostrzewski both show the retention slots and compression strips with configurations to attach and interlock the compression strips within the retention slots.  Additionally, Para. 0039-0040 of Kostrzewski teaches the compression strips of “any shape or size or length or width or pattern depending on the desired application.”  Therefore interlocking configurations of the retention slots and compression strips would be an obvious feature to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Kostrzewski in order to attach the compression strips within the retention slots (Kostrzewski, Para. 0039-0040)

Regarding claim 2, Kostrzewski discloses the tool assembly wherein each of the compression strips have a connecting portion (See annotated Fig. 6 below) for connecting with one of the retention slots, and each of the compression strips having a supporting portion (See annotated Fig. 6 below) with a flat surface for supporting the staple cartridge.

    PNG
    media_image1.png
    480
    582
    media_image1.png
    Greyscale

Regarding claim 3, Kostrzewski discloses the tool assembly wherein the channel defines notches (See annotated Fig. 6 below), each notch communicating with one of the retention slots.

    PNG
    media_image2.png
    480
    582
    media_image2.png
    Greyscale

Regarding claim 4, Kostrzewski discloses the tool assembly wherein the channel defines notches (See annotated Fig. 6 above), each notch communicating with one of the retention slots.

Regarding claim 5, Kostrzewski discloses the tool assembly wherein each notch allows access to the retention slots (See annotated Fig. 6 above, the notch is connected with the retention slots).

Regarding claim 7, Kostrzewski discloses the tool assembly wherein thin tissue corresponds to a close relation of the staple cartridge to the anvil assembly (Para. 0039-0041, when thin tissue is placed between the cartridge and anvil, the anvil and cartridge are in a close relation), and thicker tissue corresponds to a farther relation between the staple cartridge and the anvil assembly (Para. 0039-0041, when thicker tissue is placed between the cartridge and anvil, the cartridge and anvil are farther apart).

Regarding claim 8, Kostrzewski discloses the tool assembly wherein thin tissue corresponds to a staple formation having a first configuration (Para. 0043-0045, staples are formed in a first configuration when applied to thin tissue) and thicker tissue corresponds to a staple formation having a second configuration (Para. 0043-0045, staples are formed in a second configuration when applied to thicker tissue).

Regarding claim 9, Kostrzewski discloses the tool assembly according wherein the channel has a first side wall (Fig. 3A, channel 1209 has a first side wall), a second side wall (Fig. 3A, channel 1209 has a second side wall), and a bottom wall (Fig. 3A, channel 1209 has a bottom wall), and wherein the first side wall has an upper edge (Fig. 3A) and the second side wall has an upper edge (Fig. 3A).

Regarding claim 10, Kostrzewski does not expressly disclose the tool assembly wherein the upper edge of the first side wall defines a plurality of retention slots in the first side wall, and the upper edge of the second side wall defines a plurality of retention slots in the second side wall.
(MPEP 2144.04).  Doing so would allow for ease of replacement of damaged compression strips.

Regarding claim 11, Kostrzewski does not expressly disclose the tool assembly wherein there are compression strips at multiple locations along the first side wall of the channel, and there are compression strips at multiple locations along the second side wall of the channel.
However, it would have been obvious to a person of ordinary skill in the art having the teachings of Kostrzewski at the effective filing date of the invention to utilize multiple compression strips on each side wall rather than one compression strip on each side wall, as taught by Kostrzewski since it has been held that the duplication of parts would be merely a matter of obvious design choice (MPEP 2144.04).  Doing so would allow for ease of replacement of damaged compression strips.

Regarding claim 12, Kostrzewski discloses the tool assembly wherein the staple cartridge defines shoulders (See annotated Fig. 6 below) and the flat surface of the compression strips support the shoulders of the staple cartridge (See annotated Fig. 6 below).

    PNG
    media_image3.png
    480
    582
    media_image3.png
    Greyscale

Regarding claim 13, Kostrzewski discloses a surgical stapling instrument (Fig. 1, item 1000) having the tool assembly of claim 1.

Regarding claim 14, Kostrzewski discloses a surgical stapling instrument (Fig. 1, item 1000) having the tool assembly of claim 11.

Regarding claim 15, Kostrzewski discloses the surgical stapling instrument further comprising a mechanical handle (Fig. 1, item 1003) (Para. 0028).

Regarding claim 16, Kostrzewski discloses the surgical stapling instrument further comprising a powered handle (Fig. 1, item 1002) (Para. 0026).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski in view of Zemlok et al (US 8,955,732), hereinafter Zemlok.

Regarding claim 6, Kostrzewski is silent about the tool assembly further comprising compression pads disposed on a bottom wall of the channel to support the staple cartridge.
However, Zemlok teaches a tool assembly (Fig. 16, item 500) further comprising compression pads (Col. 17, lines 25-37) disposed on a bottom wall of the channel to support the staple cartridge (Fig. 16, item 513) (Col. 17, line 60-Col. 18, line 3).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Kostrzewski and Zemlok to modify the device of Kostrzewski to include the compression system of Zemlok.  A person of ordinary skill in the art would have been motivated to make such change in order to adjust or vary the gap between the first and second jaws to accommodate varying tissue sizes (Zemlok, Col. 17, lines 25-37).

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Kostrzewski fails to teach the tool assembly having retention slots and compression strips that have interlocking configurations (see pages 5-6 of Applicant’s arguments), Examiner disagrees.  As stated in the above 35 U.S.C. 103 rejection of claim 1, Kostrzewski teaches attaching the compression strips within the retention slots and Figs. 3A and 6 of Kostrzewski shows an interlocking configuration.  See above rejection for further details.  Therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731